Citation Nr: 1142028	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  04-15 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for entitlement to service connection for PTSD.  The Board has recharacterized the issue in the case caption, above, to reflect the broader nature of a mental disorder claim.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
 
In September 2004 and January 2006, the Board remanded this case so that a hearing before a traveling Veterans Law Judge could be scheduled at the RO.  The Veteran was most recently scheduled for a Travel Board hearing in May 2006, but the Veteran failed to report to that hearing.  The Board shall, therefore, proceed and consider this hearing request withdrawn.  See 38 C.F.R. § 20.704 (2011). 

In a December 2009 decision, the Board denied entitlement to service connection for PTSD.  In September 2010, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board, after which the Board remanded the matter in January 2011 for additional development.  For reasons explained below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required. 


REMAND

The Board recognizes the lengthy duration of the Veteran's pending claim.  While additional delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  

The crux of the Veteran's claim is that he currently suffers from posttraumatic stress disorder (PTSD) due to two in-service stressors.  As noted in the previous remand, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2011).  Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended as follows:  If a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  
38 C.F.R. § 3.304(f) (2011).  

In this case, the Veteran contends that he suffers from PTSD as a result of two stressor events that occurred while he was stationed on the USS Fletcher during his active service in the Navy.  First, he alleges that while located very close to shore north of Nha Trang, Vietnam, on December 24, 1968, the ship received small arms fire as he stood watch on the deck.  Second, he alleges that while plane guarding for the USS Kitty Hawk in March 1969, his crew spent days searching for the bodies of lost pilots near Yankee Station in the Gulf of Tonkin (the Veteran acknowledged in a June 2002 statement that they never found those bodies). 

The matter was remanded in January 2011 in order to obtain a VA examination to assess the nature and etiology of the Veteran's current psychiatric disorder, including consideration of the statement from the Veteran's private caretaker, as well as the buddy statement submitted to corroborate the reported stressors.

The Veteran was afforded the requisite VA examination in February 2011; however, the nature of his current mental disorder is yet to be clarified in the record.  The VA examiner confirmed a diagnosis of major depression, recurrent, moderate; generalized anxiety disorder; and alcohol dependence, in remission.  The examiner went on to opine that the Veteran does not meet the criteria for the PTSD diagnosis, and to state that the diagnosed anxiety disorder is not related to service.  The examiner also clearly stated that "the Veteran's claimed stressors of the ship being shot at is adequate to produce PTSD."  The basis for not finding PTSD was that "the Veteran did not describe ever being horrified or terrified when the ship received the small arms fire."  Earlier in the report, the examiner noted the Veteran's symptoms of nightmares including waking up feeling that "he is being shot or afraid that he is going to be hit."  This would suggest fear related to the ship receiving small arms fire.  The report appears to be somewhat inconsistent.  

In October 2011, the Veteran's representative submitted a copy of a VA psychiatric note dated in September 2011 showing an Axis I diagnosis of PTSD.  Thus, it appears that the Veteran is being treated for PTSD.  There was no narrative notes included with the September 2011 note to show the basis for the diagnosis.  

Thus, the post-remand development establishes that the Veteran's claimed stressor does provide a basis for PTSD, but the question remains whether the Veteran actually has PTSD related to a credible stressor.  In light of the above, a new examination is warranted.

Also part of the January 2011 Board remand was an instruction to ask the Veteran to advise VA of where he was treated.  The Veteran did not respond to the letter.  Once the case had been returned to the Board, the Veteran's representative submitted a few treatment records from the Oklahoma VA Medical Center.  Thus, it appears the Veteran receives VA treatment for his psychiatric disorder.  Because these records contain evidence seemingly relevant to the Veteran's claim, this matter must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA mental health treatment records from the Oklahoma City, VA Medical Center dating since September 2002.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

2.  Schedule the Veteran for a new VA psychiatric examination by a psychiatrist or psychologist to determine whether the Veteran suffers from PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and if so, whether such disorder is related to his claimed military stressors. The claims file must be provided to and be reviewed by the examiner in conjunction with the examination. Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  A complete rationale for all opinions expressed should be provided. Specifically, the examiner should determine whether the Veteran's current symptoms equate to a PTSD diagnosis, and if so, whether that diagnosis is related to the claimed stressors.  If any other psychiatric disorder is diagnosed (other than a personality disorder) the examiner should provide an opinion as to whether that psychiatric disorder is related to the Veteran's military service.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the claim for service connection for an acquired psychiatric disorder to include PTSD should be reviewed, to include consideration of the amended version of 38 C.F.R. § 3.304(f) (2011).  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

